 
 
I 
111th CONGRESS
1st Session
H. R. 1504 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2009 
Mr. Rangel introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To require that, in the questionnaires used in the taking of any decennial census of population, a checkbox or other similar option be included so that respondents may indicate Dominican extraction or descent. 
 
 
1.Requirement relating to census questionnairesIn conducting the 2010 decennial census and every decennial census thereafter, the Secretary of Commerce shall include, in any questionnaire distributed or otherwise used for the purpose of determining the total population by States, a checkbox or other similar option by which respondents may indicate Dominican extraction or descent.  
 
